Citation Nr: 1450056	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  14-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for left leg condition also claimed as shell fragment wound on left leg.

3.  Entitlement to service connection for left leg scar.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diabetes mellitus

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for hypercholesterolemia.

9.  Entitlement to special monthly pension based on need for aid and attendance/housebound benefits.

10.  Entitlement to total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from November 1952 to June 1956.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has combined the issues for entitlement to service connection for PTSD and anxiety disorder as one issue, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left leg condition, left leg scar, heart condition, hypertension, diabetes mellitus, and GERD; and entitlement to special monthly pension and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD; nor does he have a competent diagnosis of any other psychiatric disorder.

2.  Hypercholesterolemia is not a disability for VA benefits purposes.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for PTSD and anxiety disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The requirements for establishing service connection for hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in February 2010 and September 2010. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained the Veteran's separation examination, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of psychiatric disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Except for the Veteran's separation examination, the rest of the Veteran's service treatment records are unavailable.  The RO attempted to obtain additional service treatment records, but such records could not be obtained and a formal finding of unavailability was made in September 2010.  The Veteran was notified of the unavailability in a September 2010 letter, and again in the December 2013 statement of the case.  However, the Veteran did not submit additional evidence regarding these records.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran's service treatment records are not available.  The legal standard for proving such claims is not lowered; however, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind.

The Board has reviewed all the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Service Connection Claims

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

PTSD and Anxiety Disorder 

The Veteran requests service connection for PTSD and anxiety disorder due to experiencing stressful events in service.  The Veteran contends that, as a machine gunner while on patrol in Korea during the Korean Conflict, a cannonball struck his left knee, the knee caught fire, and he was rendered unconscious.  He further contends that he was hospitalized in Japan for 4 and a half months, and then returned to combat.  He also alleges that on a subsequent night patrol, some enemy soldiers arrested him and other servicemen but a fellow serviceman convinced the enemy soldiers to release them and that after returning to base, the enemy bullets were removed from him and other servicemen.  Finally, he also appears to allege that after the attack on President Truman on March 1, 1954, by four Puerto Rican nationalists, Puerto Rican soldiers were hated and were assigned the most dangerous jobs as punishment for the attack.  

The Veteran's DD Form 214 reflects that he received a Combat Infantry Badge (CIB) which demonstrates his combat exposure.  The record does not reflect that he received a Purple Heart medal.  

The Veteran's undated separation examination is of record.  In addition, the Veteran signed a statement in June 1956 (the same month as his separation from service) noting that his physical condition has not changed since his last physical examination in April 1956.  The psychiatric portion of the examination was normal.  In addition, lower extremities and skin examinations were normal.  

A private medical statement from N.A.O.V, M.D., dated in September 2009 noted that the Veteran had PTSD due being injured in combat in Korea when a fragment of a cannonball which was on fire penetrated his left knee which caused him to lose consciousness and was hospitalized for 4 months.  Dr. V. noted that this injury damaged skin, muscle, fascia, and vascular tissue, and resulted in a scar.  Besides the wounding, Dr. V. noted that, during the Korean Conflict, the Veteran was subjected to enemy attack multiple times, and witnessed the death of fellow servicemen.   

A VA initial PTSD examination conducted in April 2010 showed that no mental disorder was found.  The Veteran's claims file was reviewed.  The examiner noted that Dr. V.'s September 2009 statement is based solely on the subjective account of the Veteran.  The examiner also noted that Dr. V. did not review the Veteran's separation examination which noted no left leg injuries or left leg scars nor did he.  review the claims file which is negative for any diagnosis or treatment of a psychiatric disorder.  The examiner also noted that the Veteran has not been awarded the Purple Heart Medal for wounds in combat.

A VA Mental examination conducted in January 2011 showed no mental disorder found.  The examiner noted that the Veteran has never been treated for a mental disorder.  The Veteran had occasional sadness, frustration, and irritability, some mild symptoms or some social difficulties, but was generally functioning pretty well.  The Veteran was stable, with good humor, living with his wife, capable of managing financial affairs, had an adequate social life, and very good psychosocial functioning.

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy or whether the stressor is related to that veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).  If the evidence establishes that a veteran engaged in combat with the enemy, as in this case, and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2014).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor actually occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the in-service stressor occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Also, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Board notes that the Veteran is in receipt of a CIB; therefore, the Board concedes that the Veteran engaged in combat with the enemy during service.  However, with respect to the specific injury the Veteran alleges in this case, the Board finds that the record clearly contradicts the Veteran's allegations of a severe in-service knee injury that required months of treatment in a hospital because upon discharge, the Veteran did not report any knee injury and the Veteran lower extremities were clinically evaluated as normal.  

In any event, even if there was an in-service knee injury as alleged by the Veteran, the Board finds that the Veteran's claim must fail because he does not meet the threshold requirement of having a current disability.  With respect to the issue of determining if the Veteran has a current disability, the Board assigns greater weight to the opinion of the VA examiners that the Veteran does not have PTSD or any other psychiatric disorder due to in-service events, than to the opinion of the private physician.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.").  The Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board may reject a medical opinion that is based on facts provided by the veteran that have previously been found to be inaccurate or because other facts in the record contradict the facts provided by the veteran that formed the basis for the opinion.  Id.  In this case, Board finds the private physician's opinion has less probative weight than the VA examiners' opinion because the private physician did not review the Veteran's claims file.  This is an important fact in this case because the Veteran's separation examination shows that the Veteran's lower extremities were evaluated as normal, which directly contradicts the Veteran's history of a severe in-service knee injury ("it damaged skin, muscle, and fascias, also vascular tissue surrounding") provided to the examiner and upon which the examiner based his opinion..  Therefore, the Board affords little probative weight to the opinion of the private physician that the Veteran has PTSD due to an in-service flaming cannonball wound. 

The VA examiners examined the Veteran, reviewed the claims file, and provided an adequate rationale for their opinions that the Veteran does not have a current psychiatric disorder.  In addition, the VA PTSD examiner considered the opinion of the private physician that the Veteran had PTSD, and provided a rationale as to why that opinion was wrong.  The adoption of an expert medical opinion may satisfy the statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).

To the extent that the Veteran himself believes that he currently has a psychiatric disorder due to experiencing stressful events in service while engaging in combat, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  Accordingly, his opinion as to the presence of a psychiatric disorder, and if so, whether it was caused by service, is not competent medical evidence, as the diagnosis of psychiatric disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran does not meet the diagnostic criteria for any current psychiatric disability.  The Board finds the opinion of the VA examiners to be of significantly greater probative value than the Veteran's lay contentions. 

Here, the competent and probative evidence shows the Veteran does not currently have a competent diagnosis of PTSD, or any psychiatric disorder.  As such, service connection for PTSD and anxiety disorder is not warranted.

Hypercholesterolemia

A private medical statement from N.A.O.V., M.D., dated in September 2009 reflects that the Veteran had a history of hypercholesterolemia. 

Hypercholesterolemia or elevated cholesterol is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  While elevated cholesterol may be evidence of an underlying disability or may later cause disability, service connection may not be granted for a laboratory finding without evidence of a disability manifested by high cholesterol/hypercholesterolemia.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hypercholesterolemia causes any impairment of earning capacity.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); see 38 U.S.C.A. § 1110 (West 2002).  As such, service connection for hypercholesterolemia is not warranted.

Conclusion 

In reaching the above conclusions with respect to the service connection issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for PTSD and anxiety disorder is denied.

Entitlement to service connection for hypercholesterolemia is denied.


REMAND

Regarding the left leg and left leg scar claim, there is evidence that the Veteran engaged in combat, satisfactory lay or other evidence of an injury sustained in the line of such duty shall be accepted as sufficient proof of in-service incurrence if the evidence is consistent with the circumstances of service, even when there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002).  However, competent evidence demonstrating present disability or a nexus between present disability and some remote injury or disease of active service is still required.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition"). 

Although Section 1154(b) lowers the evidentiary burden for establishing the presence of a disease or injury in service, it does not negate the need for medical evidence of a current disability and medical evidence of a nexus between a current disability and active service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Unlike the psychiatric service connection claim, the Veteran has a current competent diagnosis of a left leg condition, left knee osteoarthritis.  Therefore, an examination is needed to determine if the Veteran's left knee disability is due to combat.

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  In the September 2009 private medical statement, Dr. V. noted that the Veteran had a history of heart disease, hypertension, diabetes mellitus, and GERD.  The April 2010 VA PTSD examination also notes treatment for several of the pertinent conditions.  The only post-service treatment records of record consist of VA treatment records from July to September 2014 regarding a colon polyp contained in the VBMS folder.  However, these treatment records reveal that the Veteran is currently taking medication for a heart condition, hypertension, diabetes mellitus, and GERD.  Therefore, it appears that relevant medical records exist that have not yet been associated with the claims file.  These treatment records should be obtained.  

The Board must defer adjudication of entitlement to special monthly pension and TDIU pending resolution of the inextricably intertwined left leg, left leg scar, heart condition, hypertension, diabetes mellitus, and GERD issues inasmuch as a grant of service connection for any condition would require readjudication of the TDIU claim; and assignment of a higher disability rating would require readjudication of the special monthly pension claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his left leg condition, left leg scar, heart condition, hypertension, diabetes mellitus, and GERD.  After securing the necessary release, the AMC/RO should request any relevant records identified which are not duplicates of those already of record.  In addition, the AMC/RO shall request copies of the Veteran's VA treatment related to his left leg condition, left leg scar, heart condition, hypertension, diabetes mellitus, and GERD.  If any requested records are not available, the Veteran should be notified of such.

2.  After the development requested in paragraph 1 is completed, schedule the Veteran for a VA joints examination to ascertain the nature and etiology of the Veteran's claimed residuals of a cannonball wound to the left leg.  The examiner should be provided the claims file for review. 

Following a review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's has residuals of a flaming cannonball wound to the left leg, to include a left leg scar.

In offering such opinion, the examiner should specifically address the Veteran's contentions that he sustained this wound during combat operations and was hospitalized for 4 months for treatment of the injury.

The examiner should also discuss the rationale for all opinions given, whether favorable or unfavorable, citing to specific evidence of record and sound medical principles.

3.  Following completion of the requested development, and any additional development deemed appropriate, the RO must readjudicate the remaining issues on appeal, to include entitlement to special monthly pension and a TDIU.  All applicable laws and regulations must be considered.  If the benefit sought on appeal remains denied, the Veteran must be provided with a supplemental statement of the case and be given an appropriate period of time for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


